NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 14a0254n.06

                                           No. 12-6172

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                     FILED
                                                                                Apr 02, 2014
CHANDRA EVANS,                                 )
                                                                           DEBORAH S. HUNT, Clerk
                                               )
       Plaintiff-Appellant,                    )
                                               )      ON APPEAL FROM THE UNITED
                                               )      STATES DISTRICT COURT FOR
v.                                             )      THE WESTERN DISTRICT OF
                                               )      TENNESSEE
                                               )
WALGREEN COMPANY,                              )
                                               )      OPINION
       Defendant-Appellee.                     )
                                               )


BEFORE: BOGGS, NORRIS, and WHITE, Circuit Judges.

       PER CURIAM. Plaintiff Chandra Evans filed suit against her former employer, the

drugstore chain Walgreen Company, after she was terminated from her position as a pharmacist.

She contends that, as an African-American woman, Walgreen discriminated against her based on

her race and gender. She also alleges that Walgreen retaliated against her for speaking out about

this discrimination. Her complaint included several state and federal causes of action.

       The district court granted summary judgment to Walgreen in a detailed, published order.

Evans v. Walgreen Co., 813 F. Supp. 2d 897 (W.D. Tenn. 2011). Evans appeals from that order

as well as the denial of motions for sanctions and reconsideration. This case was extensively

litigated below and the briefs on appeal are likewise detailed.
                                                                              Evans v. Walgreen Co.
                                                                                        No. 12-6172


        We review the grant of summary judgment de novo. 1st Source Bank v. Wilson Bank &

Trust, 735 F.3d 500, 502 (6th Cir. 2013). In doing so, we “shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Mindful of this precept, we have

reviewed the record and considered the arguments advanced by Evans in support of her Title VII

claim. Specifically, she takes issue with the court’s finding that Walgreen advanced a legitimate,

non-discriminatory explanation for terminating her employment, to wit, that she violated a policy

that prohibited workplace violence. In the district court’s view, Evans had not met her burden of

coming forward with evidence that Walgreen’s explanation was pretextual. Evans, 813 F. Supp.
2d at 920. It went on to explain why Evans’s contention that the company retaliated against her

for pursuing her Title VII claim fell short. Id. at 925–28. After careful consideration of the

arguments advanced by the parties, we adopt the reasoning of the district court on these points

and affirm its grant of summary judgment.

        Evans also challenges the order overruling her objections to a magistrate judge’s report

recommending the denial of her motion for sanctions, a decision that we review for an abuse of

discretion. See Hall v. Liberty Life Assur. Co. of Boston, 595 F.3d 270, 275 (6th Cir. 2010).

Among other things, Evans asked the court to exclude a written statement that she made in the

course of the workplace-violence investigation. We find no abuse of discretion on the part of the

court in denying her motion. We agree with the reasoning set forth in its order of August 15,

2011.

        Lastly, we affirm the order of the district court denying Evans’s motion for limited

reconsideration filed on September 24, 2012.
                                                         Evans v. Walgreen Co.
                                                                   No. 12-6172


The judgment of the district court is hereby affirmed.